           Case 2:20-cv-00164-RAJ-MAT Document 15 Filed 07/01/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   FAUSTINA PABLO JERONIMO,

 9                             Petitioner,                Case No. C20-0164-RAJ-MAT

10          v.                                            ORDER DIRECTING PETITIONER
                                                          TO FILE SUPPLEMENTAL BRIEF
11   LOWELL CLARK, et al.,

12                             Respondents.

13

14          On June 25, 2020, the Supreme Court decided Department of Homeland Security v.

15   Thuraissigiam, --- S.Ct. ----, 2020 WL 3454809 (June 25, 2020). On June 27, 2020, the

16   Government filed a notice of supplemental authority in which it asserts the Supreme Court’s

17   decision supports its “arguments in opposition to Petitioner’s habeas petition, including the

18   specific holding that habeas is not an available remedy to obtain a stay of removal.” (Dkt. 13.)

19          Given the Government position, the Court ORDERS Petitioner to file a supplemental brief

20   addressing Thuraissigiam within 10 days of the date of this Order. The Government shall not file

21   a reply unless ordered by the Court.

22   \\

23   \\



     ORDER DIRECTING PETITIONER TO
     FILE SUPPLEMENTAL BRIEF - 1
           Case 2:20-cv-00164-RAJ-MAT Document 15 Filed 07/01/20 Page 2 of 2



 1          The Clerk is directed to send copies of this order to the parties and to the Honorable Richard

 2   A. Jones.

 3          Dated this 1st day of July, 2020.

 4

 5                                                         A
                                                           Mary Alice Theiler
 6                                                         United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DIRECTING PETITIONER TO
     FILE SUPPLEMENTAL BRIEF - 2
